butt-dial: deinition of butt-dial in Oxford dictionary (America.n Engh`sh) (US)

ABOUT HELP LOG lN

asset Eng|iSh n

oxford Dictionaries

 

Synonyms Grammar¢ Explore¢

lblmam's Maymn*o

Fresh food.
Low prices. novel mr Ari

 

home US English butt-dial Most popular in the
US E
Defmition of butMia/ in Engiish: 1~ mic drop
2. janky
' 3. harambee
butt-dlal 4_ ba,ayage
US informal 5. Saudade
= trending

VERB (butt-dia|s, butt-dialing, butt-dialed
; British butt-dials, butt-dial|ing, butt-
dia|led)

[wiTi-i oaJEcT]

  

|nadvertent|y call (someone) on a mobile

 

phone in one’s rear pants pocket, as a Different than’
result of pressure being accidentally different from, or
applied to a button or buttons on the different to?

http://www.oxforddictionaries.com/us/de§nition/american_english/butt-dial?q=buttl~dial[8/24/2016 4:33:27 PM]

Detected 5 diacritics
butt-dial: definition of butt-dial in Oxford dictionary (American English) (US)

phone:
'I have had several people butt-dial me, from

former girlfriends to my brother'

:] MOI'€ example Sen'(enCeS

NOUN

 

Quiz: can you
(butt dia|) complete the book

_ _ title?
An inadvertent call made on a mobile

phone in one’s rear pants pocket, as a
result of pressure being accidentally
applied to a button or buttons on the

phone:
'who hasn ’t received a butt dial at some

point and listened to their friends chatting,

 

singing, or even talking to themselves?' 10 tips on how to
im rove our
More example sentences I.) . y
Wl'ltlng

For editors and proofreaders

Syllabiiication: butt di-al

Deiinition of butt-dial in:

 

o British & Wor|d Eng|ish dictionary Unusual words with
surprising meanings

 

,"`-N

"¥-

  

What do you iind interesting
about this word or phrase?

Comments that don't adhere to our Commun/ty Gu/de//'nes

Esperanto,
chocolate, and
biplanes in Braille:
1 C°mme“t S°"f by oldest v the interests of

Arthur Maling

may be moderated or removed.

http://www.oxforddictionaries.com/us/definition/american_english/butt-dial?q=butt+dial[8/24/2016 4:33:27 PM]

butt-dial: definition of butt-dial in Oxford dictionary (American English) (US)

Add a comment...

_ TEST YOURSELF
3 Kevin A|ves -
l lndependent lemg Specla|ist at Llfe, according to

Kevin Types of Dance

it's a pocket call you make when you butt

dial your phone 1) WhiCh Of the

following is a type of
Like ' Reply ~ Aug 27. 2015 9:26arn dance?

O Linda Hop
0 Lindy Hop

Next 0/0

Not Enough Vets Claim
These Amazing VA

Benefits

M .1!

WORD OF THE DAY

antepart

33 mms ago

um

   

Nearby words

butt naked
butt ugly
butt-dial
butte
butter

Eng|ish (US) GX_F`OR_D

UNIVERSITY PRESS

http://www.oxforddictionaries.com/us/definition/amedcan_english/butt-dial?q=butt+dial[8/24/2016 4:33 :27 PM]

butt-dial: deinition of butt-dial in Oxford dictionary (America.n Engh`sh) (US)

© 2016 Oxford University Press Contact us Privacy policy & legal notice Browse dictionary Help About

http://www.oxforddictionaries.com/us/de§nilion/american_english/butt-dial?q=buttl~dial[8/24/2016 4:33:27 PM]